DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
At least Paragraph 6 and claim 1 contains subject matter not supported in application 16/389916. Specifically less than 5 microns or less is not supported. Applicant can change the status or cancel the new subject matter.
Specification
The amendment filed 3/22/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Paragraph 6 and claim 1 contain new matter specifically for example 5 microns or smaller.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 6 objected to because of the following informalities:  trench e should be trench.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Recitation of the column width less than 5 microns is not supported in the original specification of application :16/389916
As to claim 1, there is no indication of forming the trenches separately in the specification. It appears based on the figured and specification all the trenches are formed simultaneously. However claim 1 seem to indicated separate etch steps are required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Applicant states the columns are P- and forming a and the top are P+. Then applicant states P+ has a higher concentration than P-. This is confusing because this is the conventional understanding of P- and P+ this raise issues about the scope of P- in the specification and other claims.
As to claim 8 there is no gate claimed it is unclear if applicant is claiming the gate or reciting an intended use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (6888195) in view of Nishimura (20150364577) in view of admitted prior art

a.	AS to claim 1,  Saito teaches a power device with a wide n- active region see figures.  Saito teaches embodiments with narrow rectangular p columns/pillars. Saito further teaches embodiments where the p columns touch the n+ substrate. Saito further teaches the device layer is a n- layer less than the n+ substrate. 

Nishimura teaches multiple functionally equivalent ways of forming a power device.
Some include forming the n-epi and etching and growing  p columns in the n-epi figure 12 and 13 (claim 11). Conversely Nishimura teaches figure 19 forming the p epi and then etching rectangular trenches for n-epi and growing the n epi (figure 19).
Therefore it would have been obvious to one of ordinary skill in the art at the time to provide in the formation of device figure 1a and 4a a p-epi layer grown on the substrate and etching regions and epitaxially growing n- epi layer. Further the trenches and the n- layer with the p columns touching the n+ substrate.

AS to the depth one would have been so motivated for the depth to optimize the isolation (figure 6a of Saito).
As to whether to form the p-layer or n-layer epi layers first Nishimura teaches they are functionally equivalent and applicant claims both methods.
Conversely it would have been obvious to one of ordinary skill in the art at the time  to form the n- epi layer first etch to the top of the substrate forming a trench and form grade p-pillars in the trenches.
AS to the depth one would have been so motivated for the depth to optimize the isolation (figure 6a of Saito).

AS to the p-type being non-conductive the office has no clue what is mean since it is physically impossible for the material not to be conductive. Applicant says they are to be used as non-conductive (sic isolation) which what Saito uses them for thus meeting the claim as far as can be determined.
As to the width Applicant acknowledges such widths are known paragraph 6.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filling to provide the column width less than 5 microns to optimize the device size reducing the overall isolation size thus allowing more devices to be formed in a given area.
Recitation of how the current flows without electrodes and other elements is intended use further items 4 are resurf region which are isolation features
b.	As to claim 2, Saito/Nishimura teaches wherein etching the first vertical trench and the second vertical trench resulting in the first narrow P- column having a uniform width from its top to its bottom (figure 19 of Nishimura). 
It is noted that Nishimura figure 19 teaches etching the p columns and depositing  the n material there in which is identical to applicant. This method is not limited to that of  figure 2 Thus smaller p regions can be obtained with a uniform perpendicular profile. 
If applicant argues against this this would create enablement problems for applicant disclosure.
c.	As to claim 3, Saito/Nishimura teaches wherein the first narrow P- column is perpendicular to the top surface of the N+ substrate (see figures 1a and 4a of Saito 
If applicant argues against this this would create enablement problems for applicant disclosure.

d.	As to claim 4, and  ,Saito teaches wherein the width of the first vertical trench of N- type semiconductor material is wider than the width of either of the first or second narrow P- column (figure 1a and 4a). Or in other words wherein the width of the first rectangular portion is wider than the width of the first narrow P- column.
e.	AS to claim 5, Saito teaches wherein the width of the first narrow P- column is equal to the width of the second narrow P- column (figure 1a and 4a).
f.	As to claim 6, Saito teaches the ratio of the width of the first vertical trench to the width of either the first or second narrow P- column is fixed during the manufacturing process (it is fixed at fabrication).

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Nishimura as applied to claim 1 above, and further in view of Kagata (8823083) and Takei (9312330).
Saito teaches n+ regions item 6 and the P regions item 5 are source regions (item 7) for the MOS device gate 9 and oxide 8 but silent in about the relative concentration of 5 compared to 4.
Kagata and Takei each teach that the p columns are topped by a P+ higher than the column (Takei item 9 compared to Y1) and items 6 and 10 copared ti item 3 of Kagata.
Absent some unexpected showing it would have been obvious to provide 5 a p+ compare t0 a lower columns concentration 4 to simultaneously optimize the resurf ability and to form an ohmic source contact as well as optimize the functionality of the source.
All the devices are drawn to a MOSFETs,
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896